Title: From Thomas Jefferson to George Washington, 15 January 1792
From: Jefferson, Thomas
To: Washington, George


          
            Jan. 15. 1792.
          
          Th: Jefferson has the honor to return to the President the letters of the Commissioners on their discharge of the workmen &c. in the Federal city. The copy of the Extracts from them for Majr. L’Enfant was not finished till last night, and therefore could not be sent to him till to-day. Consequently the conference with him is put off to tomorrow. Th: J. incloses a copy of his letter to Majr. Lenfant covering them.
          The letter and papers on the subject of Duddington Carrol’s house are likewise returned. They are worthy the perusal of the President.
          Mr. Peters has desired that his commission may be held back a few days to give time to the Senate to make up their minds about his successor.
        